Citation Nr: 1712204	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-28 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a right shoulder disability as secondary to right tibia and fibula fracture with residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1968 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a video-conference Board hearing in June 2014.

In an August 2015 decision, the Board denied the claims of entitlement to service connection for a right shoulder disability and a right wrist disability, as well as entitlement to a higher rating for service-connected right tibia and fibula fracture with residuals.  The Veteran appealed the August 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court) as to these two denied service connection claims.  In a March 2016 Joint Motion for Partial Remand (Joint Motion), the Veteran's representative before the Court and VA's General Counsel (The Parties) moved the Court to vacate that portion of the August 2015 Board decision that denied benefits based on entitlement to service connection for a right shoulder disability and a right wrist disability.  The rating claim was abandoned on appeal.

Later, in a March 2016 Order, the Court granted the Joint Motion and thereby vacated the August 2015 Board decision as to the service connection claims; and remanded the case to the Board for additional development and readjudication consistent with the Joint Motion.  The Board then remanded the claims in April 2016 for further development.

Thereafter, service connection for a right wrist disability was granted by the RO in a June 2016 rating decision and the Veteran was awarded a 10 percent rating.  As the issue on appeal has been granted in full, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Additional evidence was received subsequent to the most recent June 2016 supplemental statement of the case, including additional VA treatment records received August 2016.  However, the Board finds that the evidence is either not pertinent to the right shoulder claim decided herein or is duplicative of that already of record.  Thus, the Board finds a remand for another supplemental statement of the case is not necessary for this claim.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's right shoulder disability was not caused or aggravated by his service-connected right tibia and fibula fracture with residuals, to include use of a cane for such.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Facts and Analysis

The Veteran contends that his service-connected right lower extremity condition, and specifically his use of a cane related to that condition, caused or aggravated his right shoulder condition.  Secondary service connection has been the sole theory of entitlement expressly raised by the Veteran and reasonably raised by the record.  Although the Board discussed direct service connection in the August 2015 decision, a theory of direct service connection was never expressly raised or reasonably raised by the record.  Additionally, it was not identified as an issue in the March 2016 Joint Motion.  Thus, the Board will not further discuss that matter.

In a July 2011 statement, the Veteran indicated that he had started using a cane for his leg which led to pain in his right shoulder.  He similarly reported in the August 2013 substantive appeal, that using a cane directly caused the pain in his right shoulder.  At the June 2014 Board hearing, the Veteran indicated aggravation of his shoulder condition as a theory of entitlement.

The Veteran was afforded a July 2011 VA examination, in which he reported that he had right shoulder and wrist pain since 2011 due to using a cane for the right knee.  The examiner indicated the Veteran had a history of trauma to the right shoulder.  Upon examination, she indicated he had tenderness over the AC joint, mild tenderness of the bicipital groove, moderate signs of impingement, as well as good strength of the rotator cuff muscles.  She stated clinically, it appeared to be subacromial impingement with an intact rotator cuff.

A July 2011 x-ray of the right shoulder revealed mild degenerative joint disease (DJD) in the right glenohumeral joint.  She concluded the mild DJD of the right shoulder was not caused by or a result of recently using a cane for the right knee.  As rationale, the examiner stated that the Veteran only started using the cane a few months prior to the examination, and did not use it regularly.  Further, she noted this would not have caused DJD of the right shoulder.

A January 2012 VA treatment record indicated the Veteran had walked with a cane for the previous year, and that "now his right shoulder and wrist hurt."

The Veteran was afforded a March 2013 VA examination in which the examiner opined that the Veteran's use of a cane on the right did not result in a right shoulder disability.  In this regard, the examiner noted the timing of the beginning of the Veteran's use of a cane in relation to the development of his right shoulder symptomatology.  In light of that timing, and noting that generally it takes up to about five years from an initial injury to the start of identifiable radiological evidence of arthritis, the examiner found that the right shoulder DJD preexisted the use of a cane.  The examiner concluded that the use of the cane clearly did not aggravate the Veteran's right shoulder DJD or push it beyond its natural progression.

Thereafter, the Veteran was afforded a June 2014 Board hearing during which he essentially restated his contentions.  He noted that he applies pressure while holding the cane causing the pain to radiate up into his shoulder and absorb most of the weight itself.  He further stated the continuation of ambulating with a cane on a day to day basis, causes aggravation or worsening to the right shoulder.

As discussed above, the Board denied the claim in August 2015, relying on the July 2011 and March 2013 VA examination reports that there was no nexus between the right shoulder disability and the service-connected disability.  The Veteran then appealed the claim to the Court.  In the March 2016 Joint Motion, the Parties moved the Court to vacate the right shoulder denial.  In a March 2016 Order, the Court granted the Joint Motion and vacated the August 2015 Board denial.  The Joint Motion noted, in part, that the prior VA examinations were inadequate and a new VA examination was necessary, to include addressing aggravation as a theory of entitlement.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Thereafter, pursuant to the Court remand, the Board remanded the claim in April 2016 for necessary development to comply with the Joint Motion.

Subsequently, an additional VA examination was obtained in June 2016.  The Veteran reported mild discomfort in his right shoulder.  He recalled that his discomfort began after he fell in his yard approximately three years prior, when his right knee gave out causing him to fall forward and land on both his right knee and right hand.  He stated after that incident, he began using a cane while walking to avoid falling again and he noticed his right shoulder began to be sore.  He further reported his right shoulder feels sore mainly when he lays on his right side and denied any problems with lifting, reaching or with overhead activities.

The examiner stated "At this time, he does not complain of significant dysfunction related to his right shoulder."  He indicated the Veteran's right shoulder is sore when he lays on it, he has functional range of motion, normal muscle strength and the condition does not significantly limit him.  Further, he reported the Veteran's history and physical examination does not reveal a significant disability related to the shoulder.  He stated the x-ray examination showed mild arthritis of the glenohumeral joint and the finding was a radiographic diagnosis only, as the condition does not significantly disable the Veteran.

The examiner further noted the radiographic finding of arthritis was first identified in July 2011.  He indicated the orthopedic note dated March 21, 2011 showed the Veteran recently began using a cane.  Further, at the time of the x-ray first showing arthritic changes in the Veteran's shoulder, the examiner stated the Veteran had been using a cane for approximately 6 months.  He reasoned degenerative changes in a joint usually develop over a number of years.  Therefore, he concluded, it is less likely than not that the arthritic changes in the Veteran's right shoulder developed due to the use of the cane, as he had been using the cane for approximately 6 months, at the time of the x-ray exhibiting arthritis (July 2011).

Based on the foregoing, the Board finds that the Veteran's right shoulder arthritis was not caused or aggravated by his service-connected right tibia and fibula fracture with residuals.  

The Board accords great probative weight to the June 2016 VA examiner's opinion.  The opinion is highly persuasive as it is predicated on a thorough review of the record, to include the Veteran's contentions, as well as his entire medical history.  The opinion considered and discussed the pertinent evidence of record, including the diagnostic evidence, and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The June 2016 opinion was obtained pursuant to the Joint Motion and subsequent Board remand.  The examiner's opinion indicated that the Veteran began using the cane in approximately early 2011, which is supported by the record.  The examiner referenced an orthopedic note from March 2011 showed the Veteran recently began use of a cane.  This is consistent with a January 2012 VA treatment record which noted the Veteran "Has been walking with a cane for the last year."  Further, the June 2016 examiner indicated that the first x-ray establishing arthritic changes in the shoulder was approximately six months after his use of a cane began.  As degenerative changes in a joint usually develop over a number of years, he reasoned, the arthritis in the Veteran's right shoulder was less likely than not related to the use of his cane.

The Board notes that the March 2016 Joint Motion indicated the question of aggravation of the Veteran's right shoulder condition needed to be addressed by the VA examiner.  With regard to a potential aggravation of the right shoulder condition due to ongoing use of a cane, the examiner indicated "At this time, he does not complain of significant dysfunction related to his right shoulder."  He indicated the Veteran's right shoulder does not limit him with his abilities to do things he wants or needs.  He further stated the x-ray examination which showed mild arthritis of the glenohumeral joint was a radiographic diagnosis only; the condition does not cause disability, merely some pain when the Veteran lies on his side.  Therefore, the June 2016 opinion supports that the Veteran's right shoulder condition is mild and does not cause significant dysfunction.  Thus, the evidence does not support an aggravation of the right shoulder condition beyond the natural clinical course and character of the condition, due to ongoing use of a cane for the service-connected right leg disability.

The Board notes that the April 2016 Board remand included a directive inquiring about medication the Veteran was taking.  Specifically, the Board inquired if the right shoulder condition was caused or aggravated by medication taken for the right leg disability.  The June 2016 opinion did not address such; however, the Board determines the portion of the remand referencing medication to be in error, as there is no indication in the record of a possible relationship between medications and the right shoulder condition.  At no point did the Veteran contend that theory and the March 2016 Joint Motion and Order from the Court did not address it either.  As the June 2016 VA examination report is found to adequately address the remand directives and contentions of the Veteran, the Board determines there was substantial compliance with the prior Board remand, and no further remand is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

While the Veteran is competent to report DJD symptoms he perceives, he does not have the requisite training to provide a probative opinion linking the disability to his service-connected right tibia and fibula fracture with residuals.  With respect to the Veteran's contentions, an opinion regarding the etiology of a complex condition, such as shoulder arthritis, requires a medical professional, especially given the complexity of the contentions in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the lay evidence related to the etiology of the Veteran's right shoulder condition is of less probative value than the June 2016 VA physician's opinion.  The secondary theory is intuitive and, in fact, the June 2016 examiner did find a link between the service-connected disability and the Veteran's right wrist disability.  However, the examiner provided a comprehensive rationale essentially explaining the difference between the two claimed disabilities.

In sum, the Board finds that the evidence does not support the Veteran's right shoulder disability was caused or aggravated by his service-connected right leg disability, including his long-term use of a cane for such.  Thus, the preponderance of the evidence is against the claim on a secondary basis.  There is no doubt to be resolved; therefore, service connection is not warranted for a right shoulder disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder disability is denied




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


